Citation Nr: 0525327	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a back 
injury as secondary to service-connected hearing loss. 

3.  Entitlement to an increased (compensable) evaluation for 
service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  He served in the Republic of Vietnam from 
October 28, 1969 to October 27, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, wherein the RO denied service 
connection for PTSD, a back injury, vision impairment, 
gunshot wounds of the left leg, upper right arm and neck.  By 
that same rating action, the RO also continued a 
noncompensable evaluation assigned to service-connected 
hearing loss.  In February 2003, the veteran filed a notice 
of disagreement with respect to these issues and, in April 
2003, the RO issued a statement of the case which addressed 
these issues.  However, in his substantive appeal, received 
by the RO in June 2003, the veteran specifically limited his 
appeal to the claims listed on the front page of this 
decision:  entitlement to service connection for PTSD and a 
back injury, and entitlement to an increased (compensable) 
evaluation for service-connected bilateral hearing loss.  
Although the veteran's representative submitted a written 
argument and the appellant provided testimony before the 
undersigned Veterans Law Judge in February and July 2005, 
respectively, which addressed the issues of entitlement to 
service connection for vision impairment and service 
connection for gunshot wounds of the left leg, right upper 
arm and neck, a substantive appeal was not timely filed.  The 
newly received contentions constitute claims to reopen and 
consequently are referred to the RO for appropriate action.  

During the July 2005 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he was specifically 
claiming that his residuals of a back injury were secondary 
to his service-connected hearing loss (Transcript (T.) at 
page (pg.) 27).  Thus, the Board will limit its appellate 
review of the claim for service connection for residuals of a 
back injury to consideration on a secondary service 
connection basis.  (see January 2004 Supplemental Statement 
of the Case, reflecting that the veteran was advised of 
secondary service connection laws and regulations).  
Therefore, the Board has framed the issue as that listed on 
the front page of this decision.  

As noted previously, in July 2005, the veteran testified 
before the undersigned Veterans Law Judge at the RO in 
Nashville, Tennessee.  A copy of the hearing transcript has 
been associated with the claims files.  


REMAND

The Board finds that prior to final appellate review of the 
claims for service connection for PTSD and residuals of a 
back injury as secondary to service-connected hearing loss 
and entitlement to an increased (compensable) evaluation for 
service-connected hearing loss, additional evidentiary 
development is required by the RO.

The veteran contends that he has PTSD as a result of three 
stressors stemming from his duties as a storage specialist in 
Vietnam:  (1) while conducting an ambush around December 
1969, his M60 machine gun failed to fire because of a lack of 
a firing pin (T. at pg. 11); (2) around February or March 
1970, the Company Commander Jeep driver of 426A Company was 
killed after a "frag" was placed into the gas tank and the 
car exploded (the veteran was unable to remember any specific 
individual names) (T. at pg. 18); and (3) the veteran 
sustained "grazed" wounds to his right arm, neck and left 
leg after a solider in 426A Company, who was experiencing 
domestic problems, fired 20 rounds at his own unit (T. at pg. 
28).  

The provisions of 38 C.F.R. § 3.304(f) (2004) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
reflects that his military occupational specialty (MOS) was a 
storage specialist and that he was assigned to Company A 
426th, Sts Battalion, 101st Airborne Division.  The veteran 
was awarded the National Defense Service Medal, Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal with 
Device and two overseas bars, the Army Commendation Medal, 
and the Bronze Star Medal.  The veteran served in the 
Republic of Vietnam from October 28, 1969 to October 16, 
1970.  Service personnel records reflects that during his 
service in the Republic of Vietnam, the veteran was stationed 
with HHC 5th, TC Battalion, 101st, Airborne Division, HHS 
426th, Sts Battalion, 101st Airborne Division, and Company A, 
426th, Sts Battalion, 101st Airborne Division.  
It does not appear, however, that the RO attempted to verify 
the stressor incidents described by the appellant by 
contacting the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG)).  

In addition, the appellant should be offered an opportunity 
to provide any additional specific information that would 
permit searches regarding stressors.  The appellant should be 
asked if he has remembered any more details, particularly 
names of individuals wounded or killed, and he should be 
reminded that he can also provide statements by individuals 
who served with him that include more particular details.  

Furthermore, during the July 2005 hearing before the 
undersigned, the veteran testified that he had continued to 
seek treatment for his PTSD from the VA Medical Center (VAMC) 
in Knoxville, Tennessee.  (T. at pg. 20.)  While clinical 
records, dated from April to August 2004, from the 
aforementioned VA medical facility are contained in the 
claims files, any records prepared prior to and subsequent to 
that time, are absent.  As these VA records may be pertinent 
to the veteran's claim, an effort should be made to obtain 
them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

During the July 2005 hearing, the veteran also testified that 
he was last examined for his hearing loss one year previously 
and that it had increased in severity since that time. (T. at 
pg. 7).  A review of the claims files reflects that the 
veteran was last afforded a VA audiological examination in 
July 1999.  However, when seen at a VA outpatient clinic in 
November 2003, the examining physician noted that the 
veteran's hearing had decreased 15 and 10 Hertz in the right 
and left ears, respectively.  Thus, in order to obtain an 
accurate comprehensive picture of the veteran's service-
connected hearing loss, he should be afforded another VA 
audiological examination prior to final appellate review of 
his increased evaluation claim.  

As noted previously, the veteran has maintained that he has 
residuals of a back injury as secondary to his service-
connected hearing loss.  In this regard, the veteran 
testified in July 2005 that because of his service-connected 
hearing loss, he was unable to hear an approaching forklift 
at work, which rammed into the back of him and up his legs 
(T. at pages (pgs.) 25 and 27).  In light of these 
contentions, the Board finds that he should be afforded a VA 
orthopedic examination to ascertain whether any residuals of 
a back injury were caused or chronically worsened by the 
service-connected hearing loss.  The Court has held that when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Judicial interpretation of 
the matter of secondary service connection as embodied in 38 
C.F.R. § 3.310 (2004) requires consideration of whether the 
service-connected disability either causes or aggravates 
another condition.  Id.  In view of the foregoing, the Board 
will ask for the RO to attempt to develop the record further.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should obtain all clinical and 
treatment reports relating to the veteran 
from August 2004 to the present from the 
VAMC in Knoxville, Tennessee.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

2.  The RO should also ask the appellant 
to provide any additional details 
concerning stressors, particularly names 
of individuals wounded or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the  
events, such as dates, places, and names 
of individuals involved in the events.  
The appellant should be advised that this 
information is vitally necessary to 
search for corroborating evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

3.  The RO should request copies of any 
pertinent morning reports, operational 
reports, lessons learned statements, or 
any other information or research 
regarding activities of the appellant's 
units in Vietnam, that might provide 
information about the events related by 
the appellant.  

4.  Thereafter, the RO should arrange for 
an examination of the appellant by a VA 
psychiatrist to determine whether PTSD is 
present, and, if so, whether it is 
traceable to any in-service stressor(s).  
Psychological testing conducted with a 
view toward determining whether the 
veteran in fact experiences PTSD should 
be conducted.  The psychiatrist should 
review the claims files and test results.  
The psychiatrist should conduct the 
examination with consideration of the 
criteria for diagnosing PTSD in mind.  

If a diagnosis of PTSD is made, the 
examiner should specify the stressor(s) 
that caused the disorder.  The examiner 
should also describe which stressor(s) 
the appellant re-experiences and how he 
re-experiences them.  If there are no 
stressors, or if PTSD is not found, that 
matter should be explained in light of 
the earlier assessments found in the 
claims files.  A complete rationale for 
all opinions expressed must be provided.

5.  The veteran should be scheduled for a 
VA audiological examination in order to 
determine the current severity of the 
service-connected hearing loss.  The 
examination should include readings for 
the frequencies 500, 1000, 2000, 3000, 
4000 Hertz and speech recognition scores 
using the Maryland CNC Test.  In addition 
to an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner should be 
provided with the veteran's claims files 
for review in conjunction with the 
examination.  The difference, if any, 
between results obtained on audiogram and 
those reported by VA in July 1999 and 
November 2003 should be explained.  A 
complete rationale for any opinion 
expressed should be provided.

6.  The veteran should also be afforded 
an orthopedic examination to ascertain 
the nature and etiology of any currently 
present back disability.  The claims 
files and a copy of this remand must be 
made available to the examiner for review 
in conduction with the examination.  The 
examiner should state the medical 
probabilities that any back disability 
has been caused or made worse by the 
veteran's service-connected hearing loss.  
(The claims file should be reviewed with 
the veteran's contention regarding an 
industrial accident in mind.)  The extent 
of any worsening, if any, caused by the 
hearing loss should be set forth in 
detail.  A complete rationale for all 
opinions expressed must be provided.

7.  Upon receipt of the reports, the RO 
should conduct a review to verify that 
all requested opinions have been offered.  
If information is deemed lacking, the RO 
should refer the reports to the VA 
examiner for corrections or additions.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for PTSD and residuals 
of a back injury as secondary to service-
connected hearing loss and entitlement to 
an increased (compensable) evaluation for 
service-connected hearing loss.  If any 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.§§ 5109B, 7112
(West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

